Citation Nr: 0127336	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  95-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman
INTRODUCTION

The veteran had active military service from April 1971 to 
July 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.

This appeal was denied in a Board decision dated October 19, 
1998.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated December 17, 1999, the Court vacated the Board's 
October 1998 decision, and remanded the matter to the Board 
for action consistent with the Joint Motion for Remand of 
Board of Veterans' Appeals Decision Dated October 19, 1998, 
and to Stay Further Proceedings.

The Board thereafter entered a decision on October 24, 2000.  
The veteran appealed that decision to the Court.  In an Order 
dated March 22, 2001, the Court vacated the Board's October 
2000 decision, and remanded the matter to the Board for 
action consistent with the Appellee's Unopposed Motion for 
Remand and to Stay Further Proceedings.

In June 2001 correspondence from the Board, the veteran's 
representative was provided with an opportunity to submit 
additional arguments and evidence.  Additional evidence was 
received from the veteran's representative in August 2001 
and, in a written statement received the following month, the 
representative waived initial consideration of the newly 
submitted evidence by the RO.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
spondylolysis preexisted military service.
2.  The veteran's pre-existing low back disability was not 
worsened during active service beyond the natural progress of 
the disability.

3.  There is no medical evidence of the manifestations of a 
psychosis to a compensable degree within one year after 
service and there is no medical evidence of a nexus between 
the veteran's psychiatric disability, which was first shown 
many years after service, and any incident of active duty

4.  As service connection is not in effect for a low back 
disability, the claim for secondary service connection for a 
psychiatric disability, as secondary to a low back 
disability, lacks legal merit.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entrance into service is 
rebutted, and the veteran's pre-service congenital low back 
disability was not aggravated during active military service.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45620-45632 (August 29, 
2001); 38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 
(2001).

2.  A psychiatric disability was not incurred in service, a 
psychosis may not be presumed to have been incurred in 
service and the claim of secondary service connection for a 
psychiatric disability is not warranted as a matter of law.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45620-45632 (August 29, 
2001); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2001); Sabonis v. Brown, 6 Vet. App. 426 
(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000);  (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159, effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking service connection for a low back 
disability and a psychiatric disability.  After examining the 
record, the Board is satisfied that all relevant facts 
pertaining to the veteran's claims have been properly 
developed.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records which might be 
relevant to the veteran's claim.  The Board notes that no 
further assistance to the veteran in acquiring evidence is 
required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the questions of service 
connection for a low back disability and a psychiatric 
disability as the RO has complied with the notice provisions 
of the VCAA and its implementing regulations.  This is so 
because the RO specifically notified the veteran of the 
requirements needed for service connection for a low back 
disability and a psychiatric disability in the statement of 
the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the service 
connection issues currently on appeal.  The Board finds that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.  There 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

I.  Low Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation of discovery during service of such residual 
conditions including congenital malformations, with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).

A review of the evidence of record reveals the following. The 
veteran's service entrance examination, dated in April 1971, 
is negative for any evidence of a back disorder.  
Additionally, on the veteran's Report of Medical History, 
dated in April 1971, he did not report a history of a back 
disorder.  During service, in May 1971, the veteran was seen 
with complaints of chronic low back pain.  It was noted that 
the pain had existed prior to service, but had gotten worse 
since entering basic training.  An X-ray taken of the 
lumbosacral spine revealed bilateral spondylolysis of the L-4 
pars interarticularis.

On the veteran's Medical Board examination report, dated in 
June 1971, the veteran reported that he had had back trouble 
and it was noted that the veteran had a history of low back 
pain for the past one and a half years.  On examination, a 
diagnosis of bilateral spondylolysis, L4-L5, was made.  Later 
the same month, a Medical Board concluded that the veteran 
had bilateral spondylolysis, L4-L5, which had existed prior 
to service, and was not aggravated by active service.  The 
Medical Board determined that the veteran was medically unfit 
for enlistment, and the veteran was separated from service.

VA outpatient treatment records show that the veteran was 
seen in July 1993 for complaints of back pain.  A July 1993 
VA X-ray report contains an impression of degenerative disc 
changes with canal compromise due to degenerative canal 
stenosis as well as grade I spondylolisthesis at L4-5.  In a 
September 1993 clinical record it was noted that the veteran 
"need(s) a letter stating basic training activated back 
problem."

In support of the veteran's application to reopen his claim 
for service connection for a low back disability, copies of 
several VA outpatient treatment records were received form 
the veteran in October 1993.  A copy of an undated VA medical 
record notes that the veteran "has a congenital 
spondylolisthesis which was a dormant condition brought to 
disability reality by extreme activity in boot camp."
In March 1994, the veteran presented testimony at a hearing 
at the RO.  He stated that he was not aware that he had a 
back problem prior to entering service.  The veteran 
indicated that his medical history was negative for any 
evidence of a back disorder.  He submitted pre-service 
private medical records, including a February 1967 chest X-
ray that "showed no evidence of abnormalities of the osseous 
structures as visualized."  

The veteran stated that he did not sustain any trauma to the 
back during service, but he would experience bad, sharp, back 
pains.  He stated that the pains would occur after marches, 
and that he would wake up the next morning with a stiff back.  
A statement from the veteran's mother was also submitted.  
She indicated that, to her knowledge, the veteran has never 
had any back problems or injuries.  She noted that other than 
having his appendix out about 1965, the veteran had never 
needed a doctor.

The veteran submitted a September 1995 statement in which he 
indicated that during service he had fallen off a laundry 
truck and hit his back on the edge of the truck.  He stated 
that he sought medical treatment the following morning and 
was told that he had spondylosis, grade I.

Additional VA outpatient treatment records show that the 
veteran continued to receive treatment for his low back 
disability from 1995 to 1998.  A July 1997 VA X-ray report 
contains an impression of spondylolisthesis, spondylolisis 
with degenerative disc disease at L4-L5.

In March 1998, the veteran underwent a VA examination.  The 
examiner indicated that the veteran's claims file was 
available, and that he had reviewed the file.  The veteran 
stated that he fell during service, and hit his back across a 
truck, although that injury was not documented in his service 
medical records.  The veteran indicated that he currently 
experienced constant back pain, and the pain occasionally 
would radiate to his legs.  The examiner's assessment 
included osteoarthritis of the spine and grade II 
spondylolisthesis L4 and L5.  According to the examiner, the 
veteran indicated that he was quite active before entering 
service, and would play football.  Within a few weeks of 
entering service he developed back pain.

The examiner commented that "spondylolisthesis is known to 
be a congenital problem and may prove to be a source of back 
pain from time to time where the forward slipping of one 
vertebral body onto another is caused by a defect between 
articular facets."  The examiner also opined that it was 
"not likely that the disorder was permanently made worse 
during service."  The examiner noted the veteran's history 
of playing football prior to service, and the in-service 
consult in which the veteran complained of chronic back pain. 

The examiner stated that it was "likely the 
spondylolysis/spondylolisthesis increased while in service, 
as it is a known congenital disorder."  He further opined 
that it appeared that "once [the veteran] developed the back 
pain while in service, ... he sought medical attention and 
therein, the abnormality of his spine was documented."  In 
summary, the examiner concluded that the veteran had "[p]re- 
existing conditions of chronic back pain, as well as 
spondylolisthesis, as it was known to be a congenital 
condition."

As noted above, additional evidence was received from the 
veteran's representative in August 2001.  The evidence 
includes copies of VA outpatient treatment records dated from 
1996 through 2001 which reflect that the veteran received 
treatment for his low back pain, and April 2001 treatment 
records from the Pocono Medical Center showing that veteran 
was treated after he passed out following a injection in the 
right shoulder.

July 2000 and September 2000 treatment reports from W. T. W., 
M.D. were also received.  In the July 2000 report it was 
noted that the veteran had stated that he had had low back 
discomfort since 1971.  Following an examination and a review 
of test records, Dr. W. reported diagnoses which included 
bilateral low back pain, longstanding in nature of complex 
etiology; degenerative disc disease, L4-5; grade II 
spondylolisthesis, L4-5; and bilateral pars defect.  Dr. W. 
reported that he again saw the veteran in September 2000 for 
his chronic pain syndrome primarily referable to the lumbar 
spine.  Dr. W. did not address whether the veteran's low back 
disability was etiologically related to service. 

Reports of evaluation by J. B. K., D.O., dated from March 
2000 to September 2000, were also received.  Dr. K. noted in 
March 2000 that the veteran reported that his low back pain 
started when he was in basic training when he slipped while 
on a truck bed.  The impression following examination 
included lumbar myofascial with right sided radicular 
symptoms, and spondylolisthesis.  In September 2000 Dr. K. 
reported impressions of cervical and lumbar myofascial with 
right sided radicular symptoms; cervical spondylolisthesis; 
and lumbar herniated nucleus propulsus.  Dr. K. did not 
address whether the veteran's low back disability was 
etiologically related to service.

In light of the foregoing medical evidence of record, this 
appeal essentially involves two questions.  Initially, it 
must be determined whether the veteran's low back disability 
preexisted service.  As will be explained below, the Board 
finds that there is clear and unmistakable evidence that 
demonstrates that the veteran's low back disability existed 
before acceptance and enrollment in service.  Next, it must 
be determined whether the veteran's preexisting low back 
disability was aggravated beyond the natural progress of the 
disease.

Significant to this appeal is the fact that the veteran was 
discharged from service due to complaints of back pain, which 
a June 1971 Medical Board Proceeding attributed to bilateral 
spondylolysis, L4-L5, which had existed prior to service, and 
was not aggravated by active service.  The Board has reviewed 
that report, which essentially states the foregoing, but does 
not contain a discussion of supporting findings or details 
that led to such a conclusion.

In Miller v West, 11 Vet. App. 345 (1998), the Court 
disagreed with the Board's reliance on a medical board report 
and a clinical record to rebut the presumption of soundness 
regarding a claim for service connection for a psychiatric 
disorder.  The records relied upon by the Board were both 
created around the time of the veteran's service separation, 
and had concluded that the veteran's psychiatric disorder had 
existed prior to service.  The Court found that such records 
were not supported by any contemporaneous clinical evidence 
or recorded history in the record, and held that "[a] bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller, 11 Vet. App. 
at 348.

The Miller case would appear to be somewhat similar to the 
present case.  Recently the United States Court of Appeals 
for the Federal Circuit clarified the impact of Miller in 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), and noted 
that "[w]hile contemporaneous clinical evidence or recorded 
history may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness, we conclude 
that there is no absolute rule in the statute, the 
regulation, or the case law requiring such evidence before 
the presumption can be rebutted."  Furthermore, Harris 
indicated that a later medical opinion may be sufficient 
evidence to rebut the statutory presumption of soundness.

The Board also notes that the Court addressed the Miller case 
in Gahman v. West, 12 Vet. App. 406 (1999).  In that case, 
the Court indicated that a Board of Medical Survey conducted 
by the Department of the Navy, which determined that the 
appellant was unfit for Naval Service by reason of a physical 
disability, constituted clear and unmistakable evidence to 
rebut the presumption of soundness.  The Court noted that a 
Board of Medical Survey was governed by statutes and 
regulations to ensure a fair and impartial hearing.  The 
Court further stated that a Board of Medical Survey was "not 
merely a collection of three doctors, rather, it is an entity 
... charged with adjudicating an issue and rendering a 
factual determination as to the cause and extent of a service 
member's disability."  Gahman, 12 Vet. App. at 411.

While the Board recognizes that Gahman concerned service in 
the Department of the Navy, as opposed to the Department of 
the Army in the present appeal, the Board notes that the 
statutes cited in Gahman regarding the authority for Medical 
Board Proceedings came from Title 10, United States Code, 
which pertain to the Armed Forces in general, not to any 
specific branch of service.  Thus, Gahman may lend some 
degree of support in the present case by analogy, in regard 
to the use of the medical board proceeding.

Turning to the present case, the Board notes that as the 
veteran's service entrance examination report is negative for 
any evidence of a back disorder, the presumption of soundness 
applies, unless clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Reviewing the evidence of record, the June 1971 Medical Board 
Proceeding concluded that the veteran had bilateral 
spondylolysis, L4-L5, which had existed prior to service, and 
was not aggravated by active service. The Medical Board 
Proceeding report does not reference any clinical findings or 
detail in support of its conclusion, and thus, according to 
the Miller Court, does not in and of itself constitute clear 
and unmistakable evidence to rebut the presumption of 
soundness.  But see Gahman, 12 Vet. App. at 411.

Nevertheless, the Board finds that the results of the 1971 
Medical Board Proceeding followed an examination earlier that 
month and, combined with findings made in a March 1998 VA 
examination, constitute clear and unmistakable evidence that 
the veteran had a low back disability prior to entry into 
service.  The March 1998 VA examination, which was performed 
by a specialist for the specific purpose of addressing the 
questions at hand, concluded that the veteran had a 
congenital low back disability.  The examiner also stated 
that it is "likely the spondylolysis/spondylolisthesis 
increased while in service, as it is a known congenital 
disorder."  He further opined that "once [the veteran] 
developed the back pain while in service, ... he sought 
medical attention and therein, the abnormality of his spine 
was documented."

For purposes of clarity, the Board notes that spondylosis is 
defined as a "dissolution of a vertebra; a condition marked 
by platyspondylosis, aplasia of the vertebral arch, and 
separation of the pars interarticulars."  Smith (Brady) v. 
Derwinski, 1 Vet. App. 235, 236 (1991), citing, Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988). 
"Platyspondylosis is a 'congenital [present at birth] 
flattening of the vertebral bodies,' ... and "aplasia is a 
"lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.' " Smith, 1 Vet. 
App. at 236, citing Dorland's at 111, 1308.  
Spondylolisthesis is "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis." 
Smith, 1 Vet. App. at 236, citing Dorland's at 1567.

It appears to follow from the foregoing that spondylosis is a 
congenital condition. See 38 C.F.R. § 3.303(c).  The VA 
examiner in the March 1998 report concluded that the 
veteran's low back disability is congenital in nature.  That 
physician reached that conclusion based on a careful review 
of the veteran's medical history, both as reported by the 
veteran and as reflected in his claims file.  The examiner 
pointed to specific clinical findings in support of his 
conclusion, and provided an adequate discussion setting forth 
the reasons for his conclusion.  The Board finds that this 
medical examination report satisfies the definition of clear 
and unmistakable evidence to rebut the presumption of 
soundness, as discussed in both Miller and Harris.  See 
Harris, supra; Miller, supra; see also 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Moreover, the Board finds that this 
opinion is strengthened by the June 1971 Medical Board 
Proceeding report.  Not only was that report prepared during 
the time period pertinent to this appeal, but that report was 
signed by three medical professionals.  Moreover, as noted in 
Gahman, such proceedings are governed by rules and 
regulations pertaining to the Armed Forces, and are not 
merely unsupported conclusive findings.

In short, the Board finds that the March 1998 VA examination 
report alone is sufficient to constitute clear and 
unmistakable evidence that the veteran had a congenital low 
back disorder, which preexisted his enlistment in military 
service.  Moreover, the Board finds that this view is 
strongly supported by the findings in the 1971 Medical Board 
Proceeding, which concluded that the veteran had a back 
disorder that preexisted service.  As the Board finds that 
the presumption of soundness has been rebutted, the next 
question is whether the veteran's preexisting back disorder 
was aggravated by active military service beyond the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).

The March 1998 VA medical opinion addresses the issue of 
aggravation.  According to the examiner, it was "likely the 
spondylolysis/spondylolisthesis increased while in service, 
as it is a known congenital disorder."  In light of the 
foregoing statement, the Board finds that the presumption of 
aggravation applies, and the outcome of this appeal rests on 
whether there is clear and unmistakable evidence to rebut the 
presumption of aggravation.  See 38 C.F.R. § 3.306(b).  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (presumption of 
aggravation applies only when preservice disability increases 
in severity during service).

As to the question of aggravation, the Board notes at the 
outset that the Court has held that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board finds that the record contains clear and 
unmistakable evidence sufficient to rebut the presumption of 
aggravation.  In this regard, the veteran complained of back 
pain in service, and was diagnosed with spondylolysis, which, 
as discussed above, is considered a congenital disorder.  
Smith (Brady), supra.  There is no contemporaneously recorded 
evidence that the veteran sustained trauma to his back during 
service.  The Board is cognizant of the statements from the 
veteran in recent years that he fell off a laundry truck in 
service or slipped on a truck bed but, in March 1994 hearing 
testimony, he indicated that he did not sustain any trauma to 
the back while on active duty.

Nevertheless, there is no question but that the veteran was 
subjected to the usual rigors of basic training.  Considering 
such increased physical activity, the Board finds that the 
March 1998 VA physician's opinion that it was not likely that 
the veteran's low back disorder was permanently made worse 
during service, when coupled with the inservice 
contemporaneous Medical Board finding that the veteran had a 
preexisting back disability that was not aggravated during 
service, constitutes clear and unmistakable evidence that is 
sufficient to rebut the presumption of aggravation beyond the 
natural progress of the disorder.

The Board is cognizant of the post-service VA medical record 
that notes that the veteran "has a congenital 
spondylolisthesis which was a dormant condition brought to 
disability reality by extreme activity in boot camp", which 
was received in 1993 in support of the veteran's application 
to reopen his claim.  However, the fact that the veteran's 
low back disability became symptomatic during service is not 
in dispute.  The question here is whether the underlying 
condition, as contrasted to symptoms, was worsened.  Hunt, 
supra.  The undated statement lends little support to the 
claim of aggravation; it was conclusory in nature, and it was 
not accompanied by medical history, physical examination 
findings, or any indication that the claims file had been 
reviewed.  Moreover, the X-ray examination during service 
showed spondylolysis; there was no demonstration of 
spondylolisthesis at that time.  It is clear that the 
conclusions reached in the March 1998 VA examination report 
were based on a thorough review of the veteran's history, 
medical evidence in the claims file, and an examination of 
the veteran.

It is also pertinent to note that, under 38 C.F.R. 
§§ 3.303(c), 4.9, congenital or developmental defects are not 
diseases or injuries for VA compensation purposes and may not 
be service connected.  In a precedent opinion, the VA General 
Counsel noted that such provisions prohibit service 
connection for congenital or developmental defects (which 
generally are structural or inherent abnormalities or 
conditions which are more or less static) but do not prohibit 
service connection for congenital or developmental diseases.  
The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  It is thus 
apparent that spondylosis, being a structural abnormality, 
would fall into the congenital defect versus disease 
category.  The Board is aware of the fact that, even though 
service connection is precluded for congenital or 
developmental defects, service connection may be granted for 
disability from disease or injury which is superimposed on 
the congenital or developmental defect during service.  
VAOPGCPREC 82-90.

The question thus arises whether spondylolisthesis at L4-5 
could represent a disease, within the meaning of the cited 
legal authority, or an injury which was superimposed on a 
congenital defect (spondylolysis) involving the same 
vertebrae.  However, aside from the fact that the inservice 
X-ray examination revealed spondylolysis rather than 
spondylolisthesis, the March 1998 VA physician who examined 
the veteran and reviewed all of the relevant medical evidence 
observed that spondylolisthesis is also known to be a 
congenital problem and, as noted above, unequivocally 
concluded that it was not likely that the veteran's 
spondylolisthesis was permanently made worse during service.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds that the 
evidence reveals that the veteran had a congenital low back 
disability preexisting service, which was discovered while he 
was on active duty, but was not aggravated beyond the normal 
progress of the disorder during service.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107 (b) are not 
applicable, and the appeal as to this issue is denied.

II.  Psychiatric Disability

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.310 provides, in pertinent part, that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection includes instances 
in which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  It 
should also be noted that service connection may be granted 
for a psychosis where it is manifested to a compensable 
degree within one year following final separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

The service medical records included no references to a 
psychiatric disability by way of complaints, findings, 
treatment or diagnosis; the veteran was found to be 
psychiatrically normal on his entrance and on the June 1971 
examinations.  The initial post-service medical evidence of a 
psychiatric disability is VA outpatient treatment records 
showing treatment in the 1990's at the Mental Health Clinic.

At the time of a May 1996 psychological evaluation the 
veteran reported symptoms such as low self-esteem, sad mood 
and thoughts of self-harm which had persisted since the end 
of 1992.  The impression was dysthymic disorder secondary to 
chronic back condition and loss of employability.

A VA psychiatric examination of the veteran was conducted in 
February 1998.  The examiner notes that she reviewed the 
veteran's claims file.  The examiner observed that the 
veteran's psychiatric symptoms dated back to 1993.  The 
impression following examination was depressive disorder, not 
otherwise specified.  The examiner noted that the veteran's 
physical symptoms, mostly pain and paresthesia, were quite 
limiting and contributed to his self-esteem and depressive 
symptoms.
The copies of the VA outpatient treatment records received 
from the veteran's representative in August 2001 include a 
1998 assessment of major depressive episode secondary to 
general medical condition (chronic back pain) versus 
dysthymia.

The veteran does not contend nor does the evidence suggest 
that he has a psychiatric disability which had its onset in 
service or that a psychosis was manifested to a compensable 
degree within one year after service.  Rather, the thrust of 
the veteran's contentions is that his psychiatric disability 
was caused by his low back disability.  In a March 1994 
hearing at the RO, the veteran claimed that service 
connection was warranted for a nervous condition, as 
secondary to his anticipated service-connected low back 
disability.

Initially, the Board notes that there is no evidence 
indicating the presence of a psychiatric disability until 
more then twenty years following his separation from service.  
Several professional opinions are to the effect that the 
veteran's psychiatric disability is etiologically related to 
his back disability.  However, as the veteran's claim for 
service connection for a low back disability has been denied, 
there is no legal basis to grant service connection for a 
psychiatric disability as secondary to a service-connected 
disability.  The secondary service connection aspect of the 
claim must therefore be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

